Exhibit 10.b.i(v)
Masco Corporation
Terms and Conditions of
Restricted Stock Awards Granted Under the
Masco Corporation 2005 Long Term Stock Incentive Plan
These Terms and Conditions apply to an award to you of restricted stock (the
“Grant”) by the Organization and Compensation Committee (the “Committee”) of the
Board of Directors of Masco Corporation. The grant date, number of shares and
vesting dates (“Grant Information”) are set forth under “Restricted Awards
Detail & History” located under the “Grants & Awards” tab, and are incorporated
herein by reference. By pressing “Acknowledge Grant” and “I agree” you agree to
accept the Grant, and you voluntarily agree to these Terms and Conditions and
the provisions of the 2005 Long Term Stock Incentive Plan (the “Plan”), and
acknowledge that:

  •   You have read and understand these Terms and Conditions, and are familiar
with the provisions of the Plan.     •   You have received or have access to all
of the documents referred to in these Terms and Conditions.     •   All of your
rights to the Grant are embodied in these Terms and Conditions and in the Plan,
and there are no other commitments or understandings currently outstanding with
respect to any other grants of options, restricted stock, phantom stock or stock
appreciation rights, except as may be evidenced by agreements duly executed by
you and Masco Corporation.

     Masco Corporation (the “Company”) and you agree that all of the terms and
conditions of the Grant (including the Grant Information) are set forth in these
Terms and Conditions and in the Plan. These Terms and Conditions together with
the Grant Information constitute your restricted stock award agreement (the
“Agreement”). Please read these documents and the related prospectus carefully.
Copies of the Plan and the prospectus as well as the Company’s latest annual
report to stockholders and proxy statement are available in the “Documents”
section of http://bnymellon.com/shareowner/equityaccess.
     The use of the words “employment” or “employed” shall be deemed to refer to
employment by the Company and its subsidiaries and shall not include employment
by an “Affiliate” (as defined in the Plan) which is not a subsidiary of the
Company unless the Committee so determines at the time such employment
commences.
     Certificates for the shares of stock evidencing the Restricted Shares (as
defined in the Plan) will not be issued but the shares will be registered in
your name in book entry form promptly after your acceptance of this award. You
will be entitled to vote and receive any cash dividends (net of required tax
withholding) on the Restricted Shares, but you will not be able to obtain a
stock certificate or sell, encumber or otherwise transfer the shares except in
accordance with the Plan.

 



--------------------------------------------------------------------------------



 



     Provided since the date of the Grant you have been continuously employed by
the Company, the restrictions on the shares will lapse in installments until all
shares are free of restrictions in each case based on the initial number of
shares.
     In accordance with Section 6(d)(iv) of the Plan, if your employment should
be terminated by reason of your permanent and total disability or if you should
die while Restricted Shares remain unvested, the restrictions on all Restricted
Shares will lapse and your rights to the shares will become vested on the date
of such termination or death. If you are then an employee and your employment
should be terminated by reason of retirement on or after your attaining age 65,
such restrictions will continue to lapse in the same manner as though your
employment had not been terminated, subject to the other provisions of this
Agreement and the Plan.
     If your employment is terminated for any reason, with or without cause,
while restrictions remain in effect, other than for a reason referred to above,
all Restricted Shares for which restrictions have not lapsed will be
automatically forfeited to the Company.
You agree not to engage in certain activities.
     Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of employment which in the sole judgment of the
Committee is detrimental to the interests of the Company, a subsidiary or
affiliated company, all Restricted Shares for which restrictions have not lapsed
will be forfeited to the Company. You acknowledge that such activity includes,
but is not limited to, “Business Activities” (as defined below).
     In addition you agree, in consideration for the Grant, and regardless of
whether restrictions on shares subject to the Grant have lapsed, while you are
employed or retained as a consultant by the Company or any of its subsidiaries
and for a period of one year following any termination of your employment and,
if applicable, any consulting relationship with the Company or any of its
subsidiaries other than a termination in connection with a Change in Control (as
defined in the Plan), not to engage in, and not to become associated in a
“Prohibited Capacity” (as hereinafter defined) with any other entity engaged in,
any Business Activities and not to encourage or assist others in encouraging any
employee of the Company or any of its subsidiaries to terminate employment or to
become engaged in any such Prohibited Capacity with an entity engaged in any
Business Activities. “Business Activities” shall mean the design, development,
manufacture, sale, marketing or servicing of any product or providing of
services competitive with the products or services of (x) the Company or any
subsidiary if you are employed by or consulting with the Company at any time
while the Grant is outstanding, or (y) the subsidiary employing or retaining you
at any time while the Grant is outstanding, to the extent such competitive
products or services are distributed or provided either (1) in the same
geographic area as are such products or services of the Company or any of its
subsidiaries, or (2) to any of the same customers as such products or services
of the Company or any of its subsidiaries are distributed or provided.
“Prohibited Capacity” shall mean being associated with an entity as an employee,
consultant, investor or another capacity where (1) confidential business
information of the Company or any of its subsidiaries could be used in
fulfilling any of your duties or responsibilities with such other entity,
(2) any of your duties or responsibilities are similar to or include any of
those you had while employed or retained as a consultant by the Company or any
of its subsidiaries, or (3) an investment by you in such other entity represents
more than 1% of such other entity’s capital stock, partnership or other
ownership interests.

2



--------------------------------------------------------------------------------



 



     Should you either breach or challenge in judicial, arbitration or other
proceedings the validity of any of the restrictions contained in the preceding
paragraph, by accepting this Grant you agree, independent of any equitable or
legal remedies that the Company may have and without limiting the Company’s
right to any other equitable or legal remedies, to pay to the Company in cash
immediately upon the demand of the Company (1) the amount of income realized for
income tax purposes from this Grant, net of all federal, state and other taxes
payable on the amount of such income, but only to the extent such income is
realized from restrictions lapsing on shares on or after your termination of
employment or, if applicable, any consulting relationship with the Company or
its subsidiary or within the two year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in any effort to
enforce its rights under this or the preceding paragraph. The Company shall have
the right to set off or withhold any amount owed to you by the Company or any of
its subsidiaries or affiliates for any amount owed to the Company by you
hereunder.
You agree to the application of the Company’s Dispute Resolution Policy.
     Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan and Grant agreements, and decide all questions
and settle all controversies and disputes relating thereto. It further provides
that the determinations, interpretations and decisions of the Committee are
within its sole discretion and are final, conclusive and binding on all persons.
In addition, you and the Company agree that if for any reason a claim is
asserted against the Company or any of its subsidiaries or affiliated companies
or any officer, employee or agent of the foregoing (other than a claim involving
non-competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) are within the scope of the Company’s Dispute Resolution
Policy (the terms of which are incorporated herein, as it shall be amended from
time to time); (2) subverts the provisions of Section 3 of the Plan; or
(3) involves any of the provisions of the Agreement or the Plan or the
provisions of any other restricted stock awards or option or other agreements
relating to Company Common Stock or the claims of yourself or any persons to the
benefits thereof, in order to provide a more speedy and economical resolution,
the Dispute Resolution Policy shall be the sole and exclusive remedy to resolve
all disputes, claims or controversies which are set forth above, except as
otherwise agreed in writing by you and the Company or a subsidiary of the
Company. It is our mutual intention that any arbitration award entered under the
Dispute Resolution Policy will be final and binding and that a judgment on the
award may be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by this paragraph shall take
place at the offices of the American Arbitration Association located in the
metropolitan Detroit area or such other location in the metropolitan Detroit
area as the parties might agree. The provisions of this paragraph: (a) shall
survive the termination or expiration of this Agreement, (b) shall be binding
upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a claim
based upon the Agreement, (c) shall supersede the provisions of any prior
agreement between you and the Company or its subsidiaries or affiliated
companies with respect to any of the Company’s option, restricted stock or other
stock-based incentive plans to the extent the provisions of such other agreement
requires arbitration between you and your employer, and (d) may not be modified
without the consent of the Company. Subject to the

3



--------------------------------------------------------------------------------



 



exception set forth above, you and the Company acknowledge that neither of us
nor any other person asserting a claim described above has the right to resort
to any federal, state or local court or administrative agency concerning any
such claim and the decision of the arbitrator shall be a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute.
The Grant does not imply any employment or consulting commitment by the Company.
     You agree that the Grant and acceptance of the Grant does not imply any
commitment by the Company, a subsidiary or affiliated company to your continued
employment or consulting relationship, and that your employment status is that
of an employee-at-will and in particular that the Company, its subsidiary or
affiliated company has a continuing right with or without cause (unless
otherwise specifically agreed to in writing executed by you and the Company) to
terminate your employment or other relationship at any time. You agree that your
acceptance represents your agreement not to terminate voluntarily your current
employment (or consulting arrangement, if applicable) for at least one year from
the date of grant unless you have already agreed in writing to a longer period.
You agree to comply with applicable tax requirements and to provide information
as requested.
     You agree to comply with the requirements of applicable federal and other
laws with respect to withholding or providing for the payment of required taxes.
You also agree to promptly provide such information with respect to shares
acquired pursuant to the Grant, as may be requested by the Company or any of its
subsidiaries or affiliated companies.
This Agreement shall be governed by and interpreted in accordance with Michigan
law.
The headings set forth herein are for information purposes only and are not a
substantive part of these Terms and Conditions.

4